DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lamb et al. (2018/0159510).
 	As per claim 1,5,8-11,15 and 21, Lamb et al. discloses in figures 3 and 10a a cascaded integrator-comb (CIC) decimation filter, clearly comprising: N integrator stages coupled in series; a decimator (13) having an input coupled to receive an integrated signal that is output from the N integrator stages coupled in series; N-1 differentiator stages coupled in series and configured to receive a decimated signal that is output from the decimator; wherein the N integrator stages coupled in series include a last integrator stage in the series having an output generating the integrated signal; and wherein the last integrator stage is controlled to be periodically reset as claimed.  Further, regarding claims 8 and 9, Lamb et al. also disclose in figure 3 the last integrator stage includes a feedback delay element (11), and wherein the periodic reset of the last 
 	As per claims 2 and 16, Lamb et al. clearly discloses in figure 3 the last integrator stage responds to being periodically reset by accumulating a zero value instead of a delayed value.  
 	As per claims 3,11 and 18, Lamb et al. discloses in figure 1 the N integrator stages operate at a first sampling frequency (fs) of an input digital signal and wherein the N-1 differentiator stages operate at a second sampling frequency (fs/N) of an output digital signal.  
 	As per claims 4,12 and 19, Lamb et al. clearly discloses in figure 3 the decimator (13) effectuates a rate change (1/N) from the first sampling frequency to the second sampling frequency.  
  	As per claims 6-7,13-14,17,20 and 22, Lamb inherently discloses paragraph [0029] the reset signal is asserted in conjunction with each output of a sample of the decimated signal and asserted at a same rate as a rate change implemented by the decimator in order to remove the initial condition at the preceding integrator N cycles 

The prior art made of record and not relied upon also disclosing CIC decimation filters with the last integrator reset is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/CHUONG D NGO/Primary Examiner, Art Unit 2182